                 Case 2:21-cv-00465-RSL Document 4 Filed 04/12/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ABREYEL MICHOLE-MEENA WILDER,
     et al.,
 9                                                        Case No. C21-465-RSL
                               Plaintiffs,
10                                                        ORDER GRANTING APPLICATION
            v.                                            TO PROCEED IN FORMA PAUPERIS
11
     JAY ROBERT INSLEE, et al.,
12
                               Defendants.
13

14          Plaintiff Abryel Michole-Meena Wilder has filed an application to proceed in forma

15   pauperis (“IFP”) in the above-entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds

16   available to afford the $402.00 filing fee. Accordingly, Plaintiff’s application to proceed IFP

17   (dkt. # 1) is GRANTED. However, the Court recommends the complaint be reviewed under 28

18   U.S.C. § 1915(e)(2)(B) before issuance of summons.

19          The Clerk is directed to send copies of this Order to the parties and to the Honorable

20   Robert S. Lasnik.

21          Dated this 12th day of April, 2021.

22

23
                                                          A
                                                          MICHELLE L. PETERSON
                                                          United States Magistrate Judge


     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
